NO.  07-10-0208-CV
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                           DECEMBER
8, 2010
 
                                            ______________________________
 
 
WELLS
FARGO BANK, NATIONAL ASSOCIATION
 
                                                                                                                        Appellant
                                                                             v.
 
                CATHERINE D. KOEHLER TRUST AND LOUISE TRAMMEL TRUST,
 
                                                                                                                        Appellees
                                         _________________________________
 
                       FROM
THE 108TH DISTRICT COURT OF POTTER COUNTY;
 
                         NO.
98,287-E; HON. DOUGLAS WOODBURN, PRESIDING
                                           _______________________________
 
Memorandum Opinion
_______________________________
 
Before QUINN, C.J., and CAMPBELL and
PIRTLE, JJ.
            Pending
before the court is the joint motion of appellant Wells Fargo Bank, National
Association and appellees, the Catherine D. Koehler
Trust and the Louise Trammell Conley Trust, to reverse the trial court’s
judgment and remand the cause.  The movants represent they have settled their dispute but that
the settlement necessitates entry by the trial court.  Thus, they request that the judgment be
reversed and the cause remanded to the trial court to reinvest it with
jurisdiction to consider the compromise. 
Therefore, we grant the motion.
            Accordingly, the judgment is reversed and the cause is
remanded to the trial court pursuant to Texas Rule of Appellate Procedure
43.2(d) and Dunn v. Canadian Oil & Gas Serv., Inc., 908 S.W.2d 323 (Tex.App.–El Paso 1995, no writ).
 
                                                                        Brian
Quinn
                                                                      Chief Justice